DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	Claims 11-13, 15-16, 18 and 20-23 are allowed based on the follow reasons:
 	As to claim 11, the prior art fails to disclose or suggest alone or in combination as claimed a method for updating a digital map for vehicle navigation, comprising:
performing an operation for driving of the vehicle based on sensor signals of an environment sensor of the vehicle;
receiving, by the vehicle, an update signal indicating an area of the digital map that is to be updated;
based on the received update signal, determining an adjustment to a configuration of the environment sensor for optimizing a detection range of the environment sensor to sense a region corresponding to the area indicated by the update signal;
based on the determination, the vehicle adjusting the configuration of the environment sensor;
obtaining, by the environment sensor while configured with the adjusted configuration, area data regarding the region; and
supplying, by the vehicle, the area data obtained by the environment sensor to a vehicle-external management device for updating the area of the digital map indicated by the update signal.

The elements contained in claim 20 are substantially similar to elements presented in claim 11, except that it sets forth the claimed invention as a non-transitory machine-readable memory rather than a method and thus allowable for the same reasons as stated above.

The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations. Although Levinson et al. (US 9,612,123 B1) disclose adaptive mapping to navigate autonomous vehicles responsive to physical environment changes, Levinson et al. do not teach the above mentioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L. H./Examiner, Art Unit 3661            

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661